MEMORANDUM DECISION
Pursuant to Ind. Appellate Rule 65(D),
this Memorandum Decision shall not be
                                                                             FILED
regarded as precedent or cited before any                               Dec 27 2018, 9:27 am

court except for the purpose of establishing                                 CLERK
                                                                         Indiana Supreme Court
the defense of res judicata, collateral                                     Court of Appeals
                                                                              and Tax Court
estoppel, or the law of the case.


ATTORNEY FOR APPELLANT                                   ATTORNEYS FOR APPELLEE
David W. Stone IV                                        Curtis T. Hill, Jr.
Anderson, Indiana                                        Attorney General of Indiana

                                                         Chandra K. Hein
                                                         Deputy Attorney General
                                                         Indianapolis, Indiana


                                          IN THE
    COURT OF APPEALS OF INDIANA

Armando Nicasio,                                         December 27, 2018
Appellant-Defendant,                                     Court of Appeals Case No.
                                                         18A-CR-960
        v.
                                                         Appeal from the Madison Circuit
                                                         Court
State of Indiana,
                                                         The Honorable Dennis D. Carroll,
Appellee-Plaintiff.                                      Senior Judge
                                                         Trial Court Cause No.
                                                         48D01-1009-FB-183



Darden, Senior Judge.




Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018                 Page 1 of 9
                                      Statement of the Case
[1]   Armando Nicasio appeals the trial court’s determination that he violated the

      conditions of his probation. He further appeals the sentence the trial court

      imposed for his probation violation. We affirm.


                                                    Issues
[2]   Nicasio raises two issues, which we restate as:


              I.      Whether the trial court abused its discretion in admitting
                      hearsay evidence during the probation revocation hearing.


              II.     Whether the trial court abused its discretion while
                      sentencing Nicasio for the probation violation.


                               Facts and Procedural History
[3]   On September 23, 2013, the State charged Nicasio with aggravated battery, a

      Class B felony; battery resulting in serious bodily injury, a Class C felony; and

      illegal consumption of an alcoholic beverage, a Class C misdemeanor. Nicasio

      had fought with one of his cousins and fractured the cousin’s skull. On March

      11, 2011, Nicasio pleaded guilty as charged, pursuant to a plea agreement he

      had negotiated with the State. On April 11, 2011, the trial court accepted

      Nicasio’s plea and imposed an aggregate sentence of fifteen years. The trial

      court ordered Nicasio to serve eight years of his sentence at the Department of

      Correction, with the remaining seven years suspended to probation. Nicasio

      did not appeal his sentence.


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 2 of 9
[4]   Nicasio served the executed portion of his sentence and was released to

      probation on March 3, 2014. On October 20, 2015, the State filed a notice of

      probation violation but subsequently dismissed it.


[5]   On April 14, 2016, the State filed a second notice of probation violation, which

      it amended on May 15, 2016. The trial court held an evidentiary hearing on

      June 14, 2016. During the hearing, Nicasio admitted to the following

      violations of the terms his probation: (1) he failed two drug screens, which

      showed the presence of cannabinoids in his system; (2) he failed to pay

      restitution; and (3) he failed to maintain employment and/or verify

      employment to the probation department. The trial court deferred

      determination of the sanction for ninety days. On September 13, 2016, the trial

      court chose not to impose any sanctions, ordering Nicasio to comply with the

      conditions of probation.


[6]   On November 16, 2017, the State filed a third notice of probation violation,

      which it amended on November 21, 2017. The State alleged that Nicasio

      violated the conditions of his probation by: (1) failing to report to the probation

      department; (2) failing to pay court costs; (3) failing to pay restitution; (4) failing

      to pay probation fees; (5) failing to pay public defender fees; and (6) committing

      new criminal offenses, specifically two counts of battery.


[7]   The trial court held an evidentiary hearing on March 26, 2018. Nicasio

      admitted that he had violated the terms of probation by skipping five

      appointments with his probation officer, failing to pay court costs, failing to pay


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 3 of 9
      restitution, and failing to pay probation fees and public defender fees. Also,

      during the hearing, the State presented evidence without objection in support of

      its claim that Nicasio had committed two counts of battery. Officer Spencer

      Pettit of the Anderson Police Department testified that he had been dispatched

      to Nicasio’s home, where he observed two individuals (Nicasio’s brother and

      the brother’s girlfriend), who told him Nicasio had struck and bit them. The

      officer further described, without objection, injuries he saw on the two victims.

      Next, Nicasio testified in his defense, and he denied battering anyone.


[8]   The trial court accepted Nicasio’s admissions to violating the conditions of his

      probation by missing meetings and failing to pay costs, restitution, and fees.

      The trial court further determined, based on the evidence presented, that

      Nicasio had also violated the conditions of probation by committing battery.

      At the end of the hearing, the trial court ordered Nicasio to serve three years of

      his previously-suspended sentence. This appeal followed.


                                   Discussion and Decision
                             I. Admission of Hearsay Evidence
[9]   Nicasio claims the trial court should not have considered hearsay testimony

      from the officer, arguing the hearsay evidence was not trustworthy. Before we

      address Nicasio’s hearsay claim, we note it is well established that “probation

      may be revoked on evidence of violation of a single condition.” Heaton v. State,

      984 N.E.2d 614, 618 (Ind. 2013). Nicasio does not appeal the trial court’s

      determination that Nicasio violated the conditions of his probation by missing


      Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 4 of 9
       five probation appointments, failing to pay restitution, failing to pay court costs,

       failing to pay probation fees, and failing to pay public defender fees. As a

       result, we would affirm the trial court’s determination that Nicasio had violated

       the conditions of his probation even if the trial court should not have admitted

       the hearsay evidence. See Hubbard v State, 683 N.E.2d 618, 622 (Ind. Ct. App.

       1997) (affirming probation revocation even though one of the trial court’s

       grounds for revocation was erroneous; other grounds supported revocation).


[10]   Next, Nicasio did not raise any objections during Officer Pettit’s testimony. He

       has thus waived his hearsay claim for appellate review. See Jordan v. State, 60
N.E.3d 1062, 1066 (Ind. Ct. App. 2016) (appellant waived challenge to special

       judge’s authority by failing to object during evidentiary hearing).


[11]   Waiver notwithstanding, a probation revocation proceeding is civil in nature,

       and the State must prove its allegations by a preponderance of the evidence.

       Pierce v. State, 44 N.E.3d 752, 755 (Ind. Ct. App. 2015). There is no right to

       probation, and the trial court has discretion whether to grant it, under what

       conditions, and whether to revoke it if conditions are violated. Reyes v. State,

       868 N.E.2d 438, 440 (Ind. 2007). We review a trial court’s decision to revoke

       probation for an abuse of discretion. Whatley v. State, 847 N.E.2d 1007, 1009

       (Ind. Ct. App. 2006). As a result, although the Due Process Clause applies to

       probation revocation hearings, “probationers do not receive the same

       constitutional rights that defendants receive at trial.” Reyes, 868 N.E.2d at 440.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 5 of 9
[12]   The minimum requirements of due process that inure to a probationer at a

       revocation hearing include: (a) written notice of the claimed violations of

       probation; (b) disclosure of the State’s evidence; (c) an opportunity to be heard

       and present evidence; (d) the right to confront adverse witnesses; and (e) a

       neutral and detached hearing body. Woods v. State, 892 N.E.2d 637, 640 (Ind.

       2008); see also Ind. Code § 35-38-2-3 (2015) (a defendant is entitled to

       “confrontation, cross-examination, and representation by counsel”).

       Nevertheless, courts may admit evidence during probation revocation hearings

       that would not be permitted in a criminal trial. Reyes, 868 N.E.2d at 440.


[13]   During a probation revocation hearing, a trial court may admit hearsay

       evidence if the trial court determines the evidence is substantially trustworthy.

       Id. at 442. The absence of strict evidentiary rules in this context places

       particular importance on the fact-finding role of judges in assessing the weight,

       sufficiency, and reliability of proffered evidence. Marsh v. State, 818 N.E.2d
143, 146 (Ind. Ct. App. 2004).


[14]   In this case, Officer Pettit testified at Nicasio’s probation revocation hearing

       that he was dispatched to Nicasio’s home on November 20, 2017, to investigate

       a report of battery. Although Nicasio lived with his brother, Roberto Nicasio,

       Pettit encountered Roberto and Roberto’s girlfriend, Harley Santiago, outside

       the house. He noticed that Roberto had a swollen, bruised left eye. In Pettit’s

       experience as an officer, that injury was consistent with being struck in the face.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 6 of 9
[15]   Officer Pettit testified that Roberto told him Nicasio bit him and also struck him

       with a closed fist. He further testified that Harley told him that Nicasio hit her

       in the face while she tried to separate the two brothers. Pettit observed that

       Harley was bleeding from her mouth, and her teeth were “covered in blood.”

       Tr. p. 12. Pettit prepared the probable cause affidavit that provided the basis for

       the battery charges against Nicasio. The trial court, in determining that Nicasio

       “more likely than not” committed the batteries, indicated that it accepted

       Pettit’s version of events because witnesses who lie to police officers could be

       held responsible for false reporting. Id. at 28.


[16]   Based on this evidence, we conclude Officer Pettit’s hearsay testimony was

       substantially trustworthy, and no error resulted from its admission. See Marsh,
818 N.E.2d at 146 (no error in admitting case manager’s hearsay testimony

       about attack on child; case manager met with the child and observed the child’s

       injuries); cf. Mateyko v. State, 901 N.E.2d 554, 558 (Ind. Ct. App. 2009)

       (probation officer’s hearsay testimony deemed not to be substantially

       trustworthy; officer merely described what another probation officer had told

       her and had not been involved in the underlying investigation), trans. denied.


                                              II. Sentencing
[17]   Nicasio claims the trial court erred in ordering him to serve three years of his

       previously-suspended seven-year sentence. He states that the trial court’s

       battery findings are not supported by trustworthy evidence, and the remaining

       violations are “far less serious.” Appellant’s Br. p. 13.


       Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 7 of 9
[18]   If a trial court determines a person has violated a condition of probation, the

       trial court may: (1) continue the person on probation; (2) extend the

       probationary period; and/or (3) order execution of all or part of the previously-

       suspended sentence. Ind. Code § 35-38-2-3. “Failure to pay fines or costs

       (including fees) required as a condition of probation may not be the sole basis

       for commitment to the department of correction.” Id. We review a trial court’s

       choice of sanctions for an abuse of discretion. Castillo v. State, 67 N.E.3d 661,

       664 (Ind. Ct. App. 2017), trans. denied.


[19]   In this case, the trial court had previously determined that Nicasio had violated

       the conditions of his probation, but on that occasion the trial court declined to

       impose a sanction. Nicasio failed to take that penalty-free opportunity to

       correct his behavior and, instead, chose to commit the violations at issue here.

       His commission of new battery offenses is particularly concerning because he

       was originally convicted of battery. Nicasio has not learned from past

       punishments but, rather, continues to commit the same offenses.


[20]   Further, we agree with the trial court that Nicasio’s failure to attend five

       probation meetings is “a big deal.” Tr. p. 26. As the trial court stated, “it

       makes it impossible for the probation department to do its job when you don’t

       show up for your meetings.” Id. In addition, Nicasio’s decision to miss the

       meetings is troubling because he admitted that he had been under the influence

       of a controlled substance, K2, during those times and had hoped to avoid

       submitting to drug screens.



       Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 8 of 9
[21]   Finally, Nicasio’s failure to pay restitution, court costs, probation fees, and

       public defender fees is troubling because Nicasio told the trial court that he had

       been employed “seventy-five (75) to eighty percent (80%)” of the time he had

       been on probation, yet the record fails to reflect he has made any payments for

       his obligations. Id. at 29. His failure to pay restitution is particularly egregious

       because he committed the original offense over seven years ago, and his victim

       has been waiting for restitution for an unreasonable amount of time.


[22]   For these reasons, we cannot conclude the trial court abused its discretion by

       ordering Nicasio to serve three years of his previously-suspended sentence. See

       Jones v. State, 838 N.E.2d 1146, 1149 (Ind. Ct. App. 2005) (no abuse of

       discretion in ordering defendant to serve thirty years of a previously-suspended

       sentence; defendant committed a new crime, failed to report to the probation

       office, and traveled without permission).


                                                Conclusion
[23]   For the reasons stated above, we affirm the judgment of the trial court.


[24]   Affirmed.


       Brown, J., and Altice, J., concur.




       Court of Appeals of Indiana | Memorandum Decision 18A-CR-960 | December 27, 2018   Page 9 of 9